Citation Nr: 1439890	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1 (lumbar spine disorder), currently evaluated at 40 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to the service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1983 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Regional Office (RO), which increased the rating for the Veteran's service-connected compression fracture of L3 with degenerative joint disease L2-3 and degenerative disc disease L2-S1 ("lumbar spine disorder"), from 30 percent to 40 percent disabling, effective from October 20, 2010.  In September 2011, the Veteran filed a notice of disagreement (NOD) contesting the 40 percent rating for this disability.  In November 2011, the RO furnished the Veteran a statement of the case (SOC) that continued the 40 percent rating for the service-connected lumbar spine disorder.  In December 2011, Veteran filed a substantive appeal (VA Form 9).

Procedurally, in a November 2011 rating decision, the RO granted secondary service connection for left lower extremity radiculopathy, evaluated at 20 percent disabling, and for right lower extremity radiculopathy, evaluated at 10 percent disability, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective from November 1, 2011.  The Veteran did not appeal the initial ratings or the effective dates assigned following the grant of service connection for each lower extremity, and hence these discrete downstream elements are not a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected lumbar spine disorder and his service-connected disabilities of the right and left lower extremities.  See VA Form 21-8940, Application for Increased Compensation based on Individual Unemployability, dated August 2012 (indicating in Item 24 that he last worked in July 2012).  In Rice v. Shinseki, the Court held that, when entitlement to a TDIU is raised during the administrative appeal of the underlying disability for an increased rating, it is part of the claim for benefits for that underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454-554 (2009).  In this function, the Board may infer a claim for a TDIU due to the service-connected lumbar spine disorder, because this is the underlying disability at issue in this appeal.  Id.  

The Board notes that, in addition to the paper claims file, there are also Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a June 2014 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  In addition, the file contains VA treatment records from the Cheyenne, Wyoming, VA Medical Center dated from February 2010 to November 2011 and from January 2012 to July 2012.  This evidence has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1, has resulted in forward thoracolumbar flexion of 30 degrees or less, but has not manifested in unfavorable anklylosis of the entire thoracolumbar spine; the record evidence is in relative equipoise as to whether the Veteran's episodes of low back pain are tantamount to incapacitating episodes having a total duration of at least 6 weeks over a 12 month period.

2.  From July 8, 2012, the record evidence is in relative equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected lumbar spine disorder.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased rating of 60 percent for a compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating by reason of the service-connected lumbar spine disorder, from July 8, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an evaluation in excess of 40 percent for a compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in November 2010 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board further finds that the duty to assist requirements has also been satisfied in this case.  38 U.S.C.A. §§ 5103, 5103A.  Specifically, all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims file.  In particular, VA has obtained the Veteran's service treatment records, VA treatment records, and VA examination reports.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded several VA examinations in conjunction with the claim decided herein, including VA examinations conducted in November 2010, November 2011, and November 2012, to determine the severity of his lumbar spine disorder.  The Board finds the opinion is thorough and adequate upon which to base a decision as the VA examiner personally interviewed and examined the Veteran, performed the requisite testing, and provided the information necessary to evaluate his lumbar spine disorder under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Therefore, the Board finds that the examinations of record, as well as the VA outpatient treatment records, are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Veteran's service-connected compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1, is currently rated at 40 percent disabling, pursuant to Diagnostic Code 5237 as set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The relevant evidence in the record includes the Veteran's VA treatment records, as well as reports of VA examinations conducted in November 2010, November 2011, and November 2012.  For the entire appellate period, the record establishes that the Veteran's thoracolumbar flexion was limited to 35 degrees and was reduced to 16 degrees after repetitive motion, at worst, without ankylosis.  Collectively, these symptoms have resulted in no more impairment than that contemplated in the assigned 40 percent rating under the General Rating Formula.

The November 2010 VA examination reflected the Veteran's report of daily pain varying depending on activity that lasts as long as four to five hours.  The examiner also noted flare-up symptoms of increased pain that vary depending on the level of activity.  The examiner noted increased pain radiating into his legs weekly if he is active or working.  Forward flexion was to 35 degrees, extension was to 14 degrees, right lateral flexion was to 11 degrees, left lateral flexion was to 17 degrees, right lateral rotation was to 11 degrees, and left lateral rotation ends at 15 degrees.  Repetitive motion testing reveal additional limitation of motion for forward flexion at 16 degrees, extension at 12 degrees, right lateral flexion at 9 degree, left lateral flexion at 11 degrees, right lateral rotation at 13 degrees and left lateral rotation at 14 degrees.  The examiner noted pain, painful motion, muscle spasm, and instability are present on first range of motion testing, while presence of pain, fatigue, weakness, and lack of endurance are present after repetitive motion testing.  The examiner also reported abnormal kyphosis and vertebral fractures, specifically that there was a loss of height in the vertebral body.  The examiner noted that the Veteran suffered from bladder dysfunction, but explained that it was due to overactive bladder syndrome.  

An June 2011 VA physical therapy report reflected the Veteran's complaint of centralized back pain radiating down the posterior of the left leg greater than the right leg and that his symptoms increase with bending over or walking distances of one-half mile.  The Veteran's pain level was rated as "4/10."  The examiner concluded that the Veteran is capable of performing "light" mechanical duties at the local trucking firm, and that he can care for "self and household." 

An October 2011 VA treatment record reflected that the Veteran had severe flare-ups of low back pain without any injury to cause the flare-up, and that the pain radiated down the right leg and both gluteus and bilateral posterior thigh down to the knees. 

An October 2011 VA Magnetic Resonance Imaging (MRI) scan revealed mild diffuse disc bulge and mild facet athropathy with overall minimal central stenosis and minimal bilateral neural foraminal narrowing at L2-L3; mild diffuse disc bulge and mild facet athropathy with overall minimal central stenosis and mild bilateral neural foraminal narrowing at L3-L4; moderate diffuse bulge and mild facet athropathy which result in overall mid central stenosis and mild bilateral lateral recess narrowing with moderate right and left neural foraminal narrowing L4-L5; moderate diffuse bulge and moderate facet athropathy with superimposed right paracentral inferior disc extrusion causing significant posterior mass effect upon the descending right S1 nerve with overall minimal central stenosis and overall right and moderate to severe left neural foraminal narrowing at L5-S1.  The VA staff physician determined that the Veteran's claimed lumbar spine disorder had multilevel degenerative change, most significantly at L5-S1 where there is a diffuse disc bulge with superimpose right paracentral inferior disc extrusion causing significant posterior mass effect upon the descending right S1 nerve.  The staff physician also noted moderate to severe left-sided neural foraminal narrowing at L5-S1.  

A November 2011 VA examination report reflected the Veteran's reports of pain as a constant dull and throbbing pain (with medication) and locking with shooting pain in the back of thighs twice every day.  The Veteran reported daily pain as "4-5 of 0-10 scale."  The Veteran also reported flare-ups with certain movements, bending, and getting up.  The pain is alleviated by walking, laying down for 72 hours, and medication.  Forward flexion was to 90 degrees with pain beginning at 65 degrees, extension was to 20 degrees with pain beginning at 10 degrees, right lateral flexion was to 15 degrees with pain beginning at 0 degrees, left lateral flexion was to 25 degrees with pain at 20 degrees, right lateral rotation was to 15 degrees with pain at 5 degrees, left lateral rotation was to 15 degrees with pain at 5 degrees.  Repetitive motion testing reveal additional limitation of motion for right lateral flexion was to 10 degrees.  The examiner reported functional loss, including less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing.  Physical examination revealed localized tenderness or pain to palpitation for joints and/or soft tissues of the back with guarding.  The examiner noted that the Veteran had an abnormal gait and abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No neurologic abnormalities or findings such as bowel or bladder problems were found.  Although the examiner found the Veteran suffered from intervertebral disc syndrome (IVDS), she found there were no incapacitating episodes over the past 12 months.  

A November 2012 VA examination report reflected the Veteran's report of increased pain, "unstable" feeling in feet, right leg pain and numbness, and left leg pain and numbness.  The Veteran reported that sharp, stabbing pain can be felt 3-4 times a week, and he is unsure what starts the pain or what relieves it.  The Veteran also reported flare-ups with prolonged sitting, certain movement, or bending.  He reported that the flare-ups are alleviated by stretching, laying down, and medication.  Forward flexion was to 90 degrees with pain at 65 degrees, extension was to 20 degrees with pain at 10 degrees, right lateral flexion was to 15 degrees with pain at 0 degrees, left lateral flexion was to 25 degrees with pain at 20 degrees, right lateral rotation was to 15 degrees with pain at 5 degrees, left lateral rotation was to 15 degrees with pain at 5 degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner noted functional loss, including less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing.  Physical examination revealed localized tenderness or pain to palpitation for joints and/or soft tissues of the back with guarding.  The examiner noted that the Veteran had an abnormal gait and abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No neurologic abnormalities or findings such as bowel or bladder problems were found.  Although the examiner found the Veteran suffered from IVDS, she found there were no incapacitating episodes over the past 12 months.  

As indicated above, thoracolumbar range of motion testing conducted has demonstrated some loss of thoracolumbar motion but has not shown unfavorable ankylosis of the entire thoracolumbar spine, as required for the next higher rating under the General Rating Formula.  As noted above, range of motion testing conducted in the November 2010 VA examination revealed lumbar flexion to be 35 degrees with pain at 16 degrees while the November 2011 and November 2012 VA examinations revealed such motion to be 90 degrees with pain at 65 degrees.

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during the VA examinations, some additional limitation of motion was found following repetitive motion.  However, even after taking the factors identified in DeLuca into consideration, the Board finds a disability rating in excess of 40 percent cannot be granted, under the General Rating Formula, on the basis of limitation of thoracolumbar motion.  Moreover, the post-service radiological lumbar spine studies, private and VA outpatient treatment notes and VA examination reports simply do not reflect objective findings of ankylosis in the spine, or any suggestion that the Veteran effectively experiences ankylosis of the spine. 

Additionally, the Board has considered Diagnostic Code 5243 as a basis for assignment of a higher rating.  A VA examination in November 2010 found no signs of IVDS.  Then, VA examinations in November 2011 and November 2012 both found that the Veteran has IVDS, but has not had an incapacitating episode over the past 12 months.  However, the Veteran has reported recurrent episodes of IVDS exacerbations which limit his thoracolumbar spine motion and functioning.  A November 2010 VA examination report reflects that the Veteran experiences severe pain and stiffness between the shoulder blades all the way down into his hip and both legs daily depending on the activity that can last as long as four to five hours.  The examiner noted that under flare-up frequency, "at onset of severe back pain every several months for six days."  He also takes medication daily for back pain (Methylprednisolone for severe back pain every several months for six days, Cyclobenzaprine twice a day to relax, Oxycodone every four hours as needed for back pain, and Ibuprofen twice a day for back pain, and Omeprazole) and that the medications prescribed only reduced the severity of the pain to a tolerable level.  The examiner also noted that flare-up symptoms of increased pain are severe, specifically it would occur weekly if the Veteran is active or at work and varies from one to eight days.  The examiner noted that the flare-ups are alleviated with rest and medication and that the Veteran must remain bed ridden.  The examiner estimated the extent of impairment on daily activities due to flare-up symptoms of pain was 100 percent.  In addition, the examiner also noted flare-up symptoms in pain radiating into the legs are severe.  Specifically, if the Veteran was active or at work, then the flare-ups would occur daily.  The examiner noted that the flare-ups are alleviated by standing, walking, and stretching.  The examiner estimated extent of impairment on daily activities due to flare-up leg pain was 30 percent.  

Turning to the Veteran's treatment record, the Veteran sought treatment at least twice in July 2010.  VA treatment records noted worsening chronic low back pain and that the Veteran has not been working as much due these symptoms.  A functional capacity evaluation revealed that the Veteran was able to lift but reports pain with certain movements and that surgical interventions were recommended but declined by the Veteran.  The Veteran reported of back pain continuing to progress and limit his ability to perform his job as a truck driver.  The Veteran noted that in the last few weeks, he has had severe flare-ups of low back pain.  In a September 2010 VA treatment record, the Veteran reported low back pain and bilateral hip pain that was so severe, he had to take eight days off of work.  The Veteran sought treatment at least twice in February 2011 for chronic low back pain.  The Veteran sought treatment at least twice in April 2011 for chronic low back pain and the VA's treating nurse practitioner noted that the condition has worsened over time and limit his ability to work.  The nurse practitioner also indicated that the Veteran's progressing symptoms and limitations are more likely than not associated with his service connected injury.  The Veteran continued to be prescribed Percocet for the pain.  The Veteran sought treatment twice in June 2011 for chronic low back pain and the record showed that the Veteran had been prescribed Oxycodone for the past two weeks for his back pain.  A July 2011 treatment record noted that the Veteran's chronic low back pain condition is about the same and that the Veteran has not been working as much. 

As noted above, neither VA examination in November 2011 or November 2012 found the Veteran had incapacitating episodes of IVDS in the past 12 months.  However, a November 2011 VA examination reflected the Veteran's report of low pain even with medication twice a day.  The Veteran also reported flare-up pain precipitated by certain movements, bending, or getting up.  The pain is alleviated by walking, laying down for 72 hours, and medication.  A November 2011 VA examiner also noted functional loss of the Veteran's ability to work, namely that he has missed 50-60 days of work in the last 12 months due to back pain.  A November 2012 VA examination reflected the Veteran's report of increased pain, "unstable" feeling in feet, right leg pain and numbness, and left leg pain and numbness and the Veteran reported that sharp, stabbing pain can be felt 3-4 times a week.  Further, the VA outpatient treatment records dated from July 2010 to July 2011, show that the Veteran sought treatment for back pain at least ten times within the twelve-month period where he complained of severe flare-up low back pain, being bedridden, and missing work.  

As instructed in 38 C.F.R. §§ 4.40 and 4.45, the rating activity at hand must take into account the effects of pain and functional limitation during flare-ups of disability.  In this case, the Board finds credible testimony from the Veteran that he experiences frequent and recurrent episodes of IVDS which limit thoracolumbar spine motion.  The clinical findings show that, during exacerbation, the Veteran often demonstrates thoracolumbar flexion of less than 30 degrees and requires bed rest to alleviate flare-up of pain.  

Thus, on this record, the Board finds that the Veteran's chronic orthopedic manifestations of daily flare-ups that require bed rest from one to eight days more nearly approximates incapacitation episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. §§ 4.7, 4.40 and 4.45.  As such, a 60 percent rating is warranted for the entire appeal period for the chronic orthopedic manifestation of service-connected lumbar spine disorder.  Notably, the Veteran is awarded the maximum schedular rating for IVDS based on incapacitation episodes.  As such, any further discussion of 38 C.F.R. § 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board notes that as the Veteran's claim for increase was received on October 20, 2010, the rating period on appeal is from October 20, 2009, one year prior to the date of receipt of the increased rating claim, provided the disability increased during that one year period.  38 C.F.R. § 3.400(o)(2).  As there is no evidence pertaining to the one year period prior to the Veteran's claim for increase, the Board finds the October 20, 2010, effective date for the assignment of the 60 percent evaluation for the compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1, to be appropriate.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Notably, as addressed above, after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's lumbar spine disorder more nearly approximates a 60 percent rating.  Although the November 2011 and November 2012 diagnosed the Veteran with IVDS without any incapacitating episodes over the past 12 months, the evidence is at least in equipoise to the degree of functional impairment that results from recurrent flare-up of symptoms.  A November 2010 VA examination reports that at onset of severe back pain every several months for 6 days while a November 2011 VA examination report consist of the Veteran's statement that he had missed 50-60 days of work within the past 12 months due to his back pain.  VA outpatient treatment records showed that the Veteran has sought treatment for lower back pain at least on ten occasions from July 2010 to July 2011 where he described that during flare-ups of low back pain, he is unable to work and must remain bed ridden.  Thus, in accordance with the regular schedular standards and DeLuca, and with resolution of reasonable doubt in the Veteran's favor, the Board will assign a 60 percent evaluation to contemplate functional impairment during flare-ups as well as to compensate for considerable loss of working time from exacerbations due to the service-connected lumbar spine disorder, as shown by the record evidence above.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 4.1.  Hence, the record evidence does not show a disability picture beyond that contemplated by the assigned evaluations for his service-connected disabilities, including his lumbar spine disorder, and thus does not render inadequate the applicable schedular standards.

III.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities, including his lumbar spine disorder and bilateral lower extremity radiculopathies.  The Board finds that the record evidence is at least in relative equipoise and hence a total disability rating based on individual unemployability (TDIU) is warranted.

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

During the appeal period, the Veteran's combined rating for his service-connected disabilities was 60 percent (for only one such disability) from October 20, 2010, 70 percent from November 1, 2011, and 90 percent from August 23, 2012.  See 38 C.F.R. §§ 4.16(a), 4.25.  This combined rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

In his Applications for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in August 2012, the Veteran stated that he had one year of college education.  The record indicates that his employment history mainly consisted of being a truck driver and mechanic.  He indicated that he last worked on a wheat harvesting crew from May 2012 to July 2012.  The Veteran stated that his duties were mostly truck driving, but that he could no longer work because of the pain and discomfort.  The Veteran also noted that he was unable to take sick days since the harvesting crew depended on employees to harvest the wheat as fast as possible.  

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected lumbar spine disorder and associated bilateral lower extremity radiculopathies, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

The November 2010 VA examiner opined that the Veteran develops pain with activity involving lifting, bending, sitting, and driving a vehicle for greater than an hour.  As such, the examiner noted that these symptoms prevent the Veteran from working over 20 hours per week.  The November 2011 VA examiner also noted functional loss of the Veteran's ability to work, namely that he has missed 50-60 days of work in the last 12 months due to back pain.  The Veteran's job abilities are also limited by medication, and that his job duties are limited in driving, bending, lifting, prolonged sitting, and standing.  The November 2012 VA examination also noted functional loss of the Veteran's ability to work, in particular, the examiner noted that the Veteran can work with the use of a cane as needed and requires accommodations of an ergonomic chair and an environment with the ability to change positions frequently.  The examiner also concluded that while impacting all physical employment, the Veteran's lumbar spine disorder and bilateral lower extremity radiculopathies would not prevent sedentary employment.  Finally, the Veteran's employer notified VA in a September 2012 statement that the Veteran worked for DBA-MTM Harvesting until July 8, 2012.  His employer noted that the Veteran was given special accommodations such as priority of schedules and leaving early as well as limited lifting and other physical jobs.  The employer noted that the long hours "seemed to wear on him." 

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the unemployability question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 
 
When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

With resolution of all reasonable doubt in the Veteran's favor, the Board finds that assignment of a TDIU, by reason of the service-connected lumbar spine disorder, is warranted for the period beginning on July 8, 2012; accordingly, the appeal is granted.



ORDER

Entitlement to an increased rating of 60 percent for compression fracture of L3, with degenerative joint disease L2-3 and degenerative disc disease L2-S1, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a TDIU rating, by reason of the service-connected lumbar spine disorder, is granted as of July 8, 2012, subject to the laws and regulations governing the payment of monetary awards.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


